EXHIBIT 10.3


a2018psuawardagtusmas_image1.gif [a2018psuawardagtusmas_image1.gif]


_____ ___, 201_
Federal Signal Corporation
2015 Executive Incentive Compensation Plan
Performance Share Unit Award Agreement


You have been selected to receive this Performance Share Units (“PSUs”) award
(“Award”) pursuant to the Federal Signal Corporation 2015 Executive Incentive
Compensation Plan (the “Plan”), as specified below:


 
Participant:
Date of Grant:
Number of PSUs Subject to this Award Agreement:
Performance and Vesting Periods:   January 1, 201_ through December 31, 20__
[3-year period]



This Award is subject to the terms and conditions prescribed in the Plan and in
the Federal Signal Corporation Performance Share Unit Award Agreement No. 2018
attached hereto and incorporated herein. Together, this Award and the attached
award agreement shall be referred to throughout each as the “Award Agreement.”


Calculations of performance versus target, threshold and maximum values set
forth in Appendix A are made by the Committee in accordance with the terms of
the Plan and are final and binding.


IN WITNESS WHEREOF, the parties have caused this Award Agreement to be executed
as of the Date of Grant.


PARTICIPANT:
 
FEDERAL SIGNAL CORPORATION
 
 
By:
 
Print Name
 
 
Chief Executive Officer

            












Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form.




PSU US
1/2018

--------------------------------------------------------------------------------








This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933, as
amended.
FEDERAL SIGNAL CORPORATION
PERFORMANCE SHARE UNIT
AWARD AGREEMENT NO. 2018
This Award Agreement, which includes the attached cover page and Appendix A,
effective as of the Date of Grant, represents the grant of PSUs by the Company
to Participant, pursuant to the provisions of the Plan.
The Company established the Plan pursuant to which, among other things, options,
stock appreciation rights, restricted stock and stock units, stock bonus awards,
dividend equivalents and/or performance compensation awards may be granted to
eligible persons.
The Plan and this Award Agreement provide a complete description of the terms
and conditions governing the PSUs. If there is any inconsistency between the
terms of this Award Agreement and the terms of the Plan, the Plan’s terms shall
completely supersede and replace the conflicting terms of this Award Agreement.
All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein.
The Board of Directors and the Committee have determined that the interests of
the Company will be advanced by encouraging and enabling certain of its
employees to own shares of Stock, and that Participant is one of those
employees.
NOW, THEREFORE, in consideration of services rendered and the mutual covenants
herein contained, the parties agree as follows:
Section 1. Certain Definitions
As used in this Award Agreement, the following terms shall have the following
meanings:
A.    “Affiliate” means with respect to any Person, any other Person (other than
an individual) that controls, is controlled by, or is under common control with
such Person. The term “control,” as used in this Award Agreement, means the
power to direct or cause the direction of the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise. “Controlled” and “controlling” have
meanings correlative to the foregoing.
B.    “Award” means the award provided for in Section 2.
C.    “Board of Directors” means the board of directors of the Company.
D.    “Code” means the Internal Revenue Code of 1986, as amended.
E.    “Committee” means the Compensation and Benefits Committee of the Board of
Directors or a subcommittee or other committee appointed to administer the Plan
in accordance with the Plan.
F.    “Company” means Federal Signal Corporation, a Delaware corporation.
G.    “Date of Grant” means the date set forth on this Award Agreement.
H.    “Disability” shall have the meaning ascribed to that term in the Company’s
long-term disability plan applicable to Participant, or if no such plan exists,
at the discretion of the Committee and as determined by the Committee.
I.    “Fair Market Value” shall have the meaning set forth in the Plan.
J.    “Participant” means the individual shown as the recipient of an award of
PSUs, as set forth on this Award Agreement.
K.    “Performance Period” means the consecutive three-year calendar year period
set forth in this Award Agreement.




PSU US
1/2018

--------------------------------------------------------------------------------




L.    “Performance Share Units” or “PSUs” means the obligation of the Company to
transfer the number of shares of Stock to Participant determined under Section
2, Section 4A (in the case of death or termination of employment by Disability),
Section 4B (in the case of Change-in-Control), or Section 5 (in the case of
Divestiture of a Business Segment) of this Award Agreement, as applicable, at
the time provided in Section 6 of this Award Agreement, to the extent that the
rights to such shares are vested at such time.
M.    “Person” means a “person” as such term is used for purposes of 13(d) or
14(d), or any successor section thereto, of the Securities Exchange Act of 1934,
as amended, and any successor thereto.
N.    “Stock” means the common stock of the Company.
O.    “Vesting Period” means the consecutive three-year calendar year period set
forth in this Award Agreement.
Section 2. Award
Subject to the terms of this Award Agreement, the Company awarded to Participant
the number of PSUs set forth on this Award Agreement, effective as of the Date
of Grant set forth on such instrument.
This Award entitles Participant to receive a whole number of shares of Stock as
set forth on this Award Agreement equal to a percentage, from zero percent (0%)
to two hundred percent (200%), based on the Company’s performance against the
performance goals set forth, and as calculated in, Appendix A.
The number of shares of Stock determined based on the Company’s performance
against the performance goals set forth in Appendix A (or, if applicable, the
formula set forth in Section 4A (in the case of death or termination of
employment by Disability), the formula set forth in Section 4B (in the case of a
Change-in-Control), or Section 5 (in the case of Divestiture of a Business
Segment)), shall be distributable as provided in Section 6 of this Award
Agreement, but only to the extent the rights to such shares are vested under
either Section 4 or Section 5 of this Award Agreement.
This grant of PSUs shall not confer any right to Participant (or any other
participant) to be granted PSUs or other awards in the future under the Plan.
The provisions of this Section 2 and Appendix A (Adjustments of Performance
Criteria) of this Award Agreement and the applicable provisions of the Plan
regarding Section 162(m) of the Code (including but not limited to Sections 4,
12 and 15(a) of the Plan) concerning actions with respect to awards designed to
meet the standard of “performance-based” compensation under Section 162(m) of
the Code shall apply only to the extent that Section 162(m) of the Code provides
a “performance-based” compensation exception to the deduction limitations
applicable thereunder. Notwithstanding anything to the contrary in this Award
Agreement, the number of shares of Stock that may be earned under this Award
Agreement cannot exceed the maximum number of shares of Stock provided for under
the Plan.
Section 3. Bookkeeping Account
The Company shall record the number of PSUs subject to this Award Agreement to a
bookkeeping account for Participant (the “Performance Share Unit Account”),
subject to adjustment based on performance as set forth in Section 2 above.
Participant’s Performance Share Unit Account shall be reduced by the number of
PSUs, if any, forfeited in accordance with Section 4 and by the number of PSUs
with respect to which shares of Stock were transferred to Participant in
accordance with Section 6.
Section 4. Vesting
Subject to the accelerated vesting provisions provided below, the number of PSUs
determined under Section 2 above shall vest on the last day of the Vesting
Period, if Participant remains employed by the Company or its Affiliate through
such date.
For the avoidance of doubt, if the Company fails to achieve a performance goal
at the threshold level, Participant shall be entitled to receive no shares of
Stock subject to such performance goal, unless the deemed performance provisions
in this Section specifically modify such result.




PSU US
1/2018

--------------------------------------------------------------------------------




If, during the Performance and Vesting Periods, while employed by the Company or
its Affiliates:
A.    Participant dies or his or her employment terminates by reason of
Disability, the number of vested PSUs subject to the Award shall be equal to the
product of: (1) the number of full and partial months of Participant’s
employment during the Performance Period divided by thirty-six (36) and (2) the
greater of (a) one hundred percent (100%) of the PSUs subject to this Award
Agreement, regardless of actual performance or (b) the number of PSUs that
Participant would have been payable to Participant at the end of Performance
Period based on actual Company performance during the entire Performance Period.
B.    A Change-in-Control occurs, the number of vested PSUs subject to this
Award shall be the greater of (1) one hundred percent (100%) of the PSUs subject
to this Award Agreement, regardless of actual performance or (2) the number of
PSUs that would have been payable to Participant for the Performance Period
based on the Company’s best estimate of projected Company performance through
the end of the Performance Period, determined at the date of the
Change-in-Control. In the event of a Change-in-Control following an event that
would otherwise enable vesting at the end of the Performance and Vesting Periods
under Section 4A, the provisions of this Section 4B shall control. For the
avoidance of doubt, vesting under this Section 4B is not calculated on a
pro-rata basis.
C.    Except as provided in Section 5 below, and in certain limited instances
where the Committee may exercise its discretion in determining the vesting
implications of PSUs, if Participant’s employment with the Company and its
Affiliates terminates for any other reason before the end of the Performance and
Vesting Periods, all PSUs that are not vested at the time of such termination of
employment (after first taking into account the accelerated vesting provisions
of this Section 4) shall be forfeited.
Section 5. Acceleration of Vesting of Shares in the Event of Divestiture of
Business Segment
If the “Business Segment” (as that term is defined in this Section) in which
Participant is primarily employed as of the “Divestiture Date” (as that term is
defined in this Section) is the subject of a “Divestiture of a Business Segment”
(as that term is defined in this Section) during the Performance and Vesting
Periods, and such divestiture results in the termination of Participant’s
employment with the Company and its Affiliates for any reason during the
Performance Period, the number of vested PSUs subject to the Award shall be
equal to the product of: (1) the number of full and partial months of
Participant’s employment during the Performance Period before the Divestiture
Date, divided by thirty-six (36) and (2) one hundred percent (100%) of the PSUs
subject to this Award Agreement, regardless of actual performance.
For purposes of this Award Agreement, the term “Business Segment” shall mean a
business line which the Company treats as a separate operating segment under the
segment reporting rules under U.S. generally accepted accounting principles,
which currently includes the following: Safety and Security Systems Group and
Environmental Solutions Group. Likewise, the term “Divestiture Date” shall mean
the date that a transaction constituting a Divestiture of a Business Segment is
finally consummated.
For purposes of this Award Agreement, the term “Divestiture of a Business
Segment” means the following:
A.    When used with a reference to the sale of stock or other securities of a
Business Segment that is or becomes a separate corporation, limited liability
company, partnership or other separate business entity, the sale, exchange,
transfer, distribution or other disposition of the ownership, either
beneficially or of record or both, by the Company or one of its Affiliates to
“Nonaffiliated Persons” (as that term is defined in this Section) of one hundred
percent (100%) of either (i) the then-outstanding common stock (or the
equivalent equity interests) of the Business Segment or (ii) the combined voting
power of the then-outstanding voting securities of the Business Segment entitled
to vote generally in the election of the board of directors or the equivalent
governing body of the Business Segment;
B.    When used with reference to the merger or consolidation of a Business
Segment that is or becomes a separate corporation, limited liability company,
partnership or other separate business entity, any such transaction that results
in Nonaffiliated Persons owning, either beneficially or of record or both, one
hundred percent (100%) of either (i) the then-outstanding common stock (or the
equivalent equity interests) of the Business Segment or (ii) the combined voting
power of the then-outstanding voting securities of the Business Segment entitled
to vote generally in the election of the board of directors or the equivalent
governing body of the Business Segment; or
C.    When used with reference to the sale of the assets of the Business
Segment, the sale, exchange, transfer, liquidation, distribution or other
disposition of all or substantially all of the assets of the Business Segment




PSU US
1/2018

--------------------------------------------------------------------------------




necessary or required to operate the Business Segment in the manner that the
Business Segment had been operated prior to the Divestiture Date.
For purposes of this Award Agreement, the term “Nonaffiliated Persons” shall
mean any persons or business entities which do not control, or which are not
controlled by or under common control with, the Company.
Section 6. Distribution of Shares
A.    Except as specifically provided to the contrary in Section 6B, the number
of shares of Stock payable with respect to PSUs, as determined under Section 2
above, that become vested under this Award shall become distributable as of the
end of the Vesting Period and shall be paid not later than March 15, 2020
provided however, that if it is impracticable to pay such shares of Stock by
such date (e.g., due to the unavailability of audited financial statements or a
Form S-8 registration statement for the shares), then the Committee may delay
payment until it becomes administratively practicable to do so later that same
year.
B.    The number of shares of Stock payable with respect to PSUs, as determined
under Section 2 above, that vest prior to the end of the Vesting Period under
either Section 4B or Section 5 of this Award Agreement shall become
distributable on an accelerated basis as follows:
(1)    If a Change-in-Control occurs at any time before the end of the Vesting
Period, then the number of earned shares of Stock with respect to PSUs that
become vested under Section 4B of this Award Agreement shall become
distributable on the date of the Change-in-Control.
(2)    If a Divestiture of a Business Segment occurs at any time before the end
of the Vesting Period, and such divestiture results in the termination of
Participant’s employment with the Company and its Affiliates for any reason,
then the number of earned shares of Stock with respect to PSUs that become
vested under this Award Agreement shall become distributable on the Divestiture
Date, but only if that payment on that date is permissible under Section 409A of
the Code.
Section 7. Stockholder Rights
Participant shall not have any of the rights of a stockholder of the Company
with respect to PSUs until shares of Stock are issued to Participant. No
dividend equivalent rights are provided under this Award Agreement.
Section 8. Beneficiary Designation
Participant may designate a beneficiary or beneficiaries (contingently or
successively) to receive any benefits that may be payable under this Award
Agreement in the event of Participant’s death and, from time to time, may change
his or her designated beneficiary (a “Beneficiary”). A Beneficiary may be a
trust. A Beneficiary designation shall be made in writing in a form prescribed
by the Company and delivered to the Company while Participant is alive. Each
such designation shall revoke all prior designations by Participant with respect
to Participant’s award under this Award Agreement. If Participant fails to so
designate a beneficiary, or if no such designated beneficiary survives
Participant, the beneficiary shall be deemed to be Participant’s spouse or, if
Participant is unmarried at the time of death, Participant’s beneficiary shall
be his or her estate. In lieu of payment to Participant, a Beneficiary shall be
paid shares of Stock under Section 6 at the same time and in the same form as
Participant would have been paid but for Participant’s death.
Section 9. Restrictions on Transfer
PSUs awarded hereunder shall not be transferable by Participant. Except as may
be required by the federal income tax withholding provisions of the Code or by
the tax laws of any State, the interests of Participant and his or her
Beneficiary(ies) under this Award Agreement are not subject to the claims of
their respective creditors and may not be voluntarily or involuntarily sold,
assigned, transferred, alienated, pledged, attached, encumbered or charged. Any
attempt by Participant or a Beneficiary to sell, assign, transfer, alienate,
pledge, attach, encumber, charge or otherwise dispose of any right to benefits
payable hereunder shall be void.
Section 10. Adjustment in Certain Events
If there is any change in the Stock by reason of stock dividends or other
distribution (whether in the form of securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, split-off, combination, repurchase or exchange of Stock
or other securities of the Company, or other similar corporate transaction or
event, or changes in applicable rules, rulings, regulations or other
requirements of any




PSU US
1/2018

--------------------------------------------------------------------------------




governmental body or securities exchange, the Committee may, in its sole
discretion, make such adjustments to the number of PSUs credited to
Participant’s Performance Share Unit Account that it deems necessary or
appropriate and as it may deem equitable in Participant’s rights.
Section 11. Tax Withholding
Participant agrees to make adequate provision for any sums required to satisfy
applicable federal, state, local and foreign income or employment taxes, which
are Participant’s sole responsibility. The Company shall not be obligated to
transfer any shares of Stock until Participant pays to the Company or any of its
Affiliates in cash, or any other form of property, including Stock, acceptable
to the Company, the amount required to be withheld from the wages or other
amounts owing to Participant with respect to such shares. Further, the Company
can withhold amounts for such taxes, in accordance with any tax withholding
policy that may be adopted by the Company and is in effect from time to time
with respect to equity awards under the Plan (including any method allowed under
Section 16(c)(ii) of the Plan) irrespective of whether the amounts to be
withheld exceed the lowest tax withholding amount that could be determined for
the grantee under another tax withholding method. Participant may elect, subject
to procedural rules adopted by the Committee, to satisfy the applicable
withholding tax requirement, in whole or in part, by having the Company reduce
the number of shares of Stock otherwise transferable under this Award Agreement
having an aggregate Fair Market Value on the date the tax is to be determined,
equal to such applicable withholding tax requirement. Notwithstanding any
provision herein to the contrary, in no event shall the amount of such tax
withholding exceed the maximum statutory tax rates (or such other rate as would
not trigger a negative accounting impact), as determined by the Company in its
sole discretion.
Section 12. Section 409A
This Award Agreement shall be construed consistent with the intention that it be
exempt from Section 409A of the Code (together with any Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
date hereof, “Section 409A”). However, notwithstanding any other provision of
the Plan or this Award Agreement, if at any time the Committee determines that
this Award (or any portion thereof) may be subject to Section 409A, the
Committee shall have the right in its sole discretion (without any obligation to
do so or to indemnify Participant or any other person for failure to do so) to
adopt such amendments to the Plan or this Award Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Committee determines are
necessary or appropriate either for this Award to be exempt from the application
of Section 409A or to comply with the requirements of Section 409A.
Section 13. Source of Payment
Shares of Stock transferable to Participant, or Participant’s Beneficiary, under
this Award Agreement may be either Treasury shares, authorized but unissued
shares, or any combination of such stock. The Company shall have no duties to
segregate or set aside any assets to secure Participant’s right to receive
shares of Stock under this Award Agreement. Participant shall not have any
rights with respect to transfer of shares of Stock under this Award Agreement
other than the unsecured right to receive shares of Stock from the Company.
Section 14. Continuation of Employment
This Award Agreement shall not confer upon Participant any right to continuation
of employment by the Company or its Affiliates, nor shall this Award Agreement
interfere in any way with the Company’s or its Affiliates’ right to terminate
Participant’s employment at any time.
Section 16. Entire Award; Amendment
This Award Agreement and the Plan constitute the entire agreement between the
parties with respect to the terms and supersede all prior written or oral
negotiations, commitments, representations and agreements with respect thereto.
The terms and conditions set forth in this Award Agreement may only be modified
or amended in writing, signed by both parties.
Section 17. Severability
In the event any one or more of the provisions of this Award Agreement shall be
held invalid, illegal or unenforceable in any respect in any jurisdiction, such
provision or provisions shall be automatically deemed amended,




PSU US
1/2018

--------------------------------------------------------------------------------




but only to the extent necessary to render such provision or provisions valid,
legal and enforceable in such jurisdiction, and the validity, legality and
enforceability of the remaining provisions of this Award Agreement shall not in
any way be affected or impaired thereby.
Section 18. Miscellaneous
A.    This Award Agreement and the rights of Participant hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. The Committee shall have the right to
impose such restrictions on any Stock acquired pursuant to this Award Agreement,
as it may deem advisable, including, without limitation, restrictions under
applicable federal securities laws, under applicable federal and state tax law,
under the requirements of any stock exchange or market upon which such Stock is
then listed and/or traded, and under any blue sky or state securities laws
applicable to such Stock.
It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, all of which shall be
binding upon Participant.
B.    The Committee may terminate, amend, or modify the Plan; provided, however,
that no such termination, amendment, or modification of the Plan may materially
and adversely affect Participant’s rights under this Award Agreement, without
the written consent of Participant.
C.    Participant agrees to take all steps necessary to comply with all
applicable provisions of federal and state securities and tax laws in exercising
his or her rights under this Award Agreement.
D.    This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
E.    This Award (including any proceeds, gains or other economic benefit
actually or constructively received by Participant upon any receipt or exercise
of any Award or upon the receipt or resale of any Stock underlying the Award)
shall be subject to the provisions of any clawback policy currently or
subsequently implemented by the Company to the extent set forth in such policy.
F.    All obligations of the Company under the Plan and this Award Agreement,
with respect to these PSUs, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
G.    To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to principles of conflict of law.
H.    This Award Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one agreement and executed copies may be
exchanged by .pdf to the other party by e-mail and accepted and treated as
originals for any and all purposes.






PSU US
1/2018